January 20, 2012 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:JNLNY Separate AccountI (“Registrant”) File Nos. 333-70384 and 811-08401 Dear Commissioners: For the above referenced Registrant, this filing is Post-Effective Amendment No. 59 under the Securities Act of 1933, and Amendment No. 244 under the Investment Company Act of 1940, to the registration statement (the “Amendment”).We are making this filing pursuant to rule 485(a)(1) under the Securities Act of 1933. The prospectus contained in the Amendment includes the following changes: · A new optional GMWB, the “MarketGuard Stretch GMWB”. This GMWB is designed to accommodate Internal Revenue Code required minimum distributions for beneficiaries. (See pages 18-19 and 250-256.) · Change of charges on the LifeGuard Freedom 6 Net Guaranteed Minimum Withdrawal Benefits (GMWBs).(See pages 14-15 and 57-58.) · Availability to elect GMWBs after the issue date on an anniversary. · A new optional death benefit, LifeGuard Freedom Flex DB NY. (See pages 8, 46, and 270-271.) · Reservation of right to change GAWA percentages within specified ranges upon election at and after issue to respond quickly to changing market conditions, subject to notice and cancellation rights. (See pages 82, 190, 203, 229-230, 241, and 252.) · Changes consistent with comments made by the Commission staff reviewer on initial registration statements filed by Registrant in 2011, specifically File Nos. 333-175720 and 333-175721 filed on July 22, 2011, and File No. 177298 filed on October 13, 2011. The prospectus also includes a new optional Guaranteed Annual Withdrawal Amount (GAWA) percentage table and revised base GAWA percentages for the LifeGuard Freedom 6 Net and LifeGuard Freedom Flex Guaranteed Minimum Withdrawal Benefits. You will note that in the optional and revised base GAWA percentage tables in the prospectus on pages 189, 202, 229, and 241, the revised percentages are not shown. In place of the revised percentages, brackets have been inserted. We will file a post-effective amendment pursuant to Rule 485(a) to respond to Commission Staff comments on the Amendment and will include the revised percentages at that time.The percentages expected to be included in the subsequent amendment are as follows: LifeGuard Freedom 6 Net GMWB For Endorsements Issued On Or After April 30, 2012: Ages Base GAWA% Table Optional GAWA% Table 35 – 64 3.75% 4.00% 65 – 74 4.75% 5.00% 75 – 80 5.75% 6.00% 81+ 6.75% 7.00% LifeGuard Freedom 6 Net With Joint Option GMWB For Endorsements Issued On Or After April 30, 2012: Ages Base GAWA% Table Optional GAWA% Table 35 – 64 3.75% 4.00% 65 – 69 4.25% 4.50% 70 – 74 4.75% 5.00% 75 – 80 5.75% 6.00% 81+ 6.75% 7.00% LifeGuard Freedom Flex GMWB For Endorsements Issued On Or After April 30, 2012: 5% and 6% Bonus Options 7% Bonus Option Ages Base GAWA% Table Optional GAWA% Table Ages Base GAWA% Table Optional GAWA% Table 35 – 64 3.75% 4.00% 35 – 64 3.75% 4.00% 65 – 74 4.75% 5.00% 65 – 69 4.25% 4.50% 75 – 80 5.75% 6.00% 70 – 74 4.75% 5.00% 81+ 6.75% 7.00% 75 – 80 5.75% 6.00% 81+ 6.75% 7.00% LifeGuard Freedom Flex With Joint Option GMWB For Endorsements Issued On Or After April 30, 2012: Ages Base GAWA% Table Optional GAWA% Table 35 – 64 3.75% 4.00% 65 – 69 4.25% 4.50% 70– 74 4.75% 5.00% 75 – 80 5.75% 6.00% 81+ 6.75% 7.00% Please note that several other currently registered annuity contracts will contain the above described changes.Regarding the additional contracts and related registration statements, a request for approval pursuant to rule 485(b)(1)(vii) will follow this filing. Under separate cover to the Commission Staff reviewer, we are providing a courtesy copy of the prospectus, marked to show changes. The page references cited above are to the marked courtesy copy. If you have any questions, please call me at (517) 367-3872, or Joan E. Boros at Jorden Burt LLPat (202) 965-8150. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel cc:Alberto Zapata Joan E. Boros
